DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 09/29/2021 is acceptable.

Election/Restrictions
Applicant’s election of Group II, species I (Fig 1), claims 1-16 in the reply filed on 08/30/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The election is without traverse because the response is incomplete. 
The features of claim 16 “wherein the dielectric layer is formed on the entirety of the graphene layer structure which is disposed on the semiconducting region” does not read on elected species I. Thus claim 16 is withdrawn.
This office action considers claims 1-19 pending for prosecution, wherein claims 16-19 are withdrawn from further consideration, and 1-15 are presented for examination.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation “wherein the step of treating a first portion of the surface of a semiconductor substrate comprises ion implantation” lacks proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (US  2012/0181509 A1; hereafter Liang).

    PNG
    media_image1.png
    490
    592
    media_image1.png
    Greyscale

Regarding claim 1. Liang discloses a method of manufacturing a graphene transistor, the method comprising (Fig 8A):
(a) providing a substrate having a substantially flat surface (Substrate 200 includes [200-1,200-2 and 200-3 as shown figure 4A, Para [ 0022]), wherein the surface comprises an insulating region (isolating layer 205, Para [ 0024]) and an adjacent semiconducting region (semiconductor region 206, Para [ 0024]); 
(b) forming a graphene layer (graphene layer 202, Para [ 0026]) structure on the surface, wherein the graphene layer (Fig 8a, graphene layer 202, Para [ 0026]) structure is disposed on and across a portion of both the insulating region (205) and the adjacent semiconducting region (206);
 (c) forming a layer of dielectric material (Fig 8A, dielectric layer 204-1, Para [ 0026]) on a portion of the graphene layer structure (graphene layer 202, Para [ 0026]) which is itself disposed on the semiconducting region (206); and 
(d) providing: a source contact ( contact 210, Para [ 0026]) on a portion of the graphene layer structure  (graphene layer 202, Para [ 0026]) which is itself disposed on the insulating region (205); a gate contact ( gate 204-2, Para [ 0016]) on the layer of dielectric material (204-1) and above a portion of the graphene layer structure  (graphene layer 202, Para [ 0026]) which is itself disposed on the semiconducting region ( 206); and a drain contact ( contact 210, Para [ 0026]) on the semiconducting region (206) of the substrate surface ( substrate 200).  

Regarding claim 2. Liang discloses the method according to claim 1, Liang further discloses wherein the substrate (substrate 200) is provided by treating a first portion of a surface of a semiconductor substrate to form the insulating region (205) and wherein an untreated second portion of the surface of the semiconductor substrate (200) is the adjacent semiconducting region (206). 

Regarding claim 4. Liang discloses the method according to claim 1, Liang further discloses wherein the substrate is provided by: (i) etching the surface of a semiconductor substrate to reduce the thickness of a first portion of the surface of the semiconductor substrate; and (ii) forming an insulator in the etched first portion to form the insulating region (Fig 3-5, Para [ 0023-0025]).

Regarding claim 5.  Liang discloses the method according to claim 2, Liang further discloses wherein the semiconductor substrate comprises silicon, germanium or a III-V semiconductor (Para [ 0022]). 

Regarding claim 6. Liang discloses the method according to claim 2, Liang further discloses wherein the semiconductor substrate is doped (Para [ 0026]). 

Regarding claim 11. Liang discloses the method according to claim 1, Liang further discloses wherein the layer of dielectric material comprises any one or more of PMMA, LiF, A1203, ZnO, HfO2, SiN and SiO2 (Para [ 0016]).
  
Regarding claim 12. Liang discloses the method according to claim 1, Liang further discloses wherein the step of forming the graphene layer (202) structure involves directly synthesising graphene on the surface (substrate surface 200).
  
Regarding claim 13, Liang discloses the method according to claim 12, Liang further discloses wherein the graphene has undetectable discontinuity, as measured by standard Raman and AFM mapping techniques to micron scale prior to deposition of the dielectric layer (Para [ 0044]).

Regarding claim 14. Avouris discloses the method according to claim 1, Avouris further discloses wherein the graphene layer structure ( 202) is a doped graphene layer (Para [ 0017])

Alternate Rejection:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avouris et al (US  2012/0056161 A1; hereafter Avouris).

Regarding claim 1. Avouris discloses a method of manufacturing a graphene transistor, the method comprising:
(a) providing a substrate having a substantially flat surface (Substrate 8, Para [ 0025-0026]), wherein the surface comprises an insulating region (insulating layer 12, Para [ 0025]) and an adjacent semiconducting region (semiconductor region 10, Para [ 0025]); 
(b) forming a graphene layer (graphene layer 20, Para [ 0026]) structure on the surface, wherein the graphene layer (Fig 10, graphene layer 20, Para [ 0026]) structure is disposed on and across a portion of both the insulating region (12) and the adjacent semiconducting region (10);
 (c) forming a layer of dielectric material (Fig 10, dielectric layer 30, Para [ 0029]) on a portion of the graphene layer structure (graphene layer 20, Para [ 0026]) which is itself disposed on the semiconducting region (10); and 
(d) providing: a source contact ( source electrode 72, Para [ 0052]) on a portion of the graphene layer structure  (graphene layer 20, Para [ 0026]) which is itself disposed on the insulating region (12); a gate contact ( gate 70, Para [ 0051]) on the layer of dielectric material (12) and above a portion of the graphene layer structure  (graphene layer 20, Para [ 0026]) which is itself disposed on the semiconducting region ( 10); and a drain contact ( drain electrode 74, Para [ 0052]) on the semiconducting region ( 10) of the substrate surface ( substrate 8).  

Regarding claim 10. Avouris discloses the method according to claim 1, Avouris further discloses wherein the layer of dielectric material (30) has a thickness of less than 300nm (Para [ 0032-0033]).  

Regarding claim 11. Avouris discloses the method according to claim 1, Avouris further discloses wherein the layer of dielectric material comprises any one or more of PMMA, LiF, A1203, ZnO, HfO2, SiN and SiO2 (Para [ 0048]).
  
Regarding claim 12. Avouris discloses the method according to claim 1, Avouris further discloses wherein the step of forming the graphene layer (20) structure involves directly synthesising graphene on the surface (substrate surface 8).
  
Regarding claim 14. Avouris discloses the method according to claim 1, Avouris further discloses wherein the graphene layer structure is a doped graphene layer (Para [ 0026-0029])

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avouris et al (US  2012/0056161 A1; hereafter Avouris) as applied claims above and further in view of HISATOMI (US 2010/0052093 A1; hereafter HISATOMI).

Regarding claim 3. Avouris discloses the method according to claim 2, But, Avouris does not disclose explicitly wherein the step of treating a first portion of the surface of a semiconductor substrate comprises ion implantation.
In a similar field of endeavor, HISATOMI discloses wherein the step of treating a first portion of the surface of a semiconductor substrate comprises ion implantation (Para [ 0006]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Avouris in light of HISATOMI teaching “wherein the step of treating a first portion of the surface of a semiconductor substrate comprises ion implantation (Para [ 0006])” for further advantage such as high quality semiconductor device formation.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Avouris et al (US  2012/0056161 A1; hereafter Avouris) as applied claims above and further in view of JOO et al (US 2016/0111180 A1; hereafter JOO).

Regarding claim 5.  Avouris discloses the method according to claim 2, But, Avouris does not disclose explicitly wherein the semiconductor substrate comprises silicon, germanium or a III-V semiconductor.  
In a similar field of endeavor, JOO discloses wherein the semiconductor substrate comprises silicon, germanium or a III-V semiconductor (Para [ 0062]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Avouris in light of JOO teaching “wherein the semiconductor substrate comprises silicon, germanium or a III-V semiconductor (Para [ 0062])” for further advantage such as high quality semiconductor device formation.

Regarding claim 9. Avouris discloses the method according to claim 1, But, Avouris does not disclose explicitly wherein the insulating region has a thickness of from 2 nm to 500 nm.  
In a similar field of endeavor, JOO discloses wherein the insulating region has a thickness of from 2 nm to 500 nm (Para [ 0086]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Avouris in light of JOO teaching “wherein the insulating region has a thickness of from 2 nm to 500 nm (Para [ 0086])” for further advantage such as formation of high quality semiconductor device with well -known thickness for insulating layer.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Avouris et al (US  2012/0056161 A1; hereafter Avouris) as applied claims above and further in view of Legally et al (US 2015/0270350 A1; hereafter Legally).

Regarding claim 6. Avouris discloses the method according to claim 2, But, Avouris does not disclose explicitly wherein the semiconductor substrate is doped.  
In a similar field of endeavor, Legally discloses wherein the semiconductor substrate is doped (Para [ 0027]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Avouris in light of Legally teaching “wherein the semiconductor substrate is doped (Para [ 0027])” for further advantage such as high quality semiconductor device formation.

Regarding claim 7. Avouris discloses the method according to claim 6, But, Avouris does not disclose explicitly wherein the doped substrate has a dopant concentration of greater than 1015 cm-3, and/or less than 1020 cm-3. 
In a similar field of endeavor, Legally discloses wherein the doped substrate has a dopant concentration of greater than 1015 cm-3, and/or less than 1020 cm-3 (Para [ 0027]).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Avouris in light of Legally teaching “wherein the semiconductor substrate is doped (Para [ 0027])” for further advantage such as high quality semiconductor device formation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Avouris et al (US  2012/0056161 A1; hereafter Avouris) as applied claims above and further in view of ZHANG et al (US 2016/0064489 A1; hereafter ZHANG).

 Regarding claim 8. Avouris discloses the method according to claim 1, But, Avouris does not disclose explicitly wherein the substrate has a thickness of less than 2 mm.  
In a similar field of endeavor, ZHANG discloses wherein the substrate has a thickness of less than 2 mm (claim 18).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Avouris in light of ZHANG teaching “wherein the substrate has a thickness of less than 2 mm (claim 18)” for further advantage such as high quality semiconductor device formation.

 
Allowable Subject Matter

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the step of forming the graphene layer structure comprises: providing the substrate on a heated susceptor in a reaction chamber, the chamber having a plurality of cooled inlets arranged so that, in use, the inlets are distributed across the substrate and have a constant separation from the substrate, supplying a flow comprising a precursor compound through the inlets and into the reaction chamber to thereby decompose the precursor compound and form the graphene layer structure on the surface, wherein the inlets are cooled to less than 100°C, and the susceptor is heated to a temperature of at least 50°C in excess of a decomposition temperature of the precursor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898